Exhibit 10.43
 
 
AGREEMENT OF SETTLEMENT AND RELEASE


         THIS AGREEMENT OF SETTLEMENT AND RELEASE (hereinafter, the "Agreement")
dated June 24, 2010, is  made  and  entered  into  by  and  between  GENERAL
ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation ("GEM"), GEM ENVIRONMENTAL
MANAGEMENT, INC., a Nevada corporation ("Purchaser"), CALIFORNIA LIVING WATERS,
INCORPORATED (“CLW”), SANTA CLARA WASTE WATER COMPANY ("SCWW"), UNITED STATES
ENVIRONMENTAL RESPONSE, LLC, a California limited liability company (“USER”),
DOUGLAS B. EDWARDS, an individual currently residing in California (“DBE”),
FORNEY FAMILY UNITRUST, a California trust (“FFU”), NUESTROS SUENOS, S.A., a
Guatemalan Sociedad Anonima (“NSSA”), GARY S. EDWARDS, an individual currently
residing in California (“GSE”), and CHARLES MUNDY, an individual currently
residing in California (“CM”), and UNITED STATES ENVIRONMENTAL RESPONSE, LLC, a
California limited liability company ("Receiving Agent").  GEM, Purchaser, CLW,
SCWW, USER, DBE, FFU, NSSA, GSE, CM, and Receiving Agent are sometimes
collectively referred to herein as the "Parties".




RECITALS


          This Agreement is made with reference to the following facts:


         A.  On or about  November 6, 2009, the Parties entered into a Stock
Purchase Agreement ("SPA") pursuant to which USER sold to Purchaser, all of the
issued and outstanding shares of CLW (the “CLW Shares") in exchange for:
 
 (i) six promissory notes (individually a "Note" and collectively, the "Notes")
in the aggregate principal amount of $9,003,000, as set forth below in Section
(a) through (f) of this Section A(i), delivered to USER as principal and as
"Agent" as such term is defined in Notes One through Five, and (ii) Warrants
(the "Warrants") to purchase 425,000 shares of GEM common stock in the form of
the Warrants.  The Notes were issued as follows:
 
(a) a $2,000,000 promissory note payable to the order of USER.


(b) a $1,700,000 promissory note payable to the order of  FFU (“Note One”)


(c) a $1,100,000 promissory note payable to the order of NSSA (“Note Two”).


(d) a $425,000 promissory note payable to the order of CM (“Note Three”). .


(e) a $1,600,000 promissory note payable to the order of GSE (“Note Four”).


(f) a $2,178,000 promissory note payable to the order of DBE (“Note Five”).
 
 
1

--------------------------------------------------------------------------------

 
 
B. As security of the payment of the Notes, the Parties entered into a Security
Agreement dated November 6, 2009, pursuant to which Purchaser pledged the CLW
Shares as security for the payment of the Notes and GEM entered into certain
obligations.


C. On March 1, 2010 Purchaser paid $250,000 to USER.
 
D. On April 23, 2010, the Security Agreement was amended by an Amended Security
Agreement (the "Amended Security Agreement").


E. Purchaser is in default on the payment of the Notes and GEM is in default
under, inter alia, various obligations under the Amended Security Agreement.


F. On June 14, 2010, pursuant to the Amended Security Agreement, Purchaser and
GEM were informed that on the morning of June 14, 2010, had sold the CLW Shares
.
 
G. The Parties wish to settle their current and future claims and disputes and
issue mutual general releases.


Certain Definitions.


"CLW Parties" means, jointly and severally, CLW, SCWW, USER, DBE, FFU, NSSA,
GSE, CM, and Receiving Agent, and each of their respective predecessors and
successors in interest, if any, and each of the foregoing’s respective past,
present and future agents, managers, officers, directors, tax representatives,
shareholders, employees, attorneys, accountants, assigns, subsidiaries, parent
companies, affiliates, and  representatives.


“GEM Parties” means, jointly and severally, GEM and GEMEM, and each of their
respective predecessors and successors in interest, if any, and each of the
foregoing’s respective past, present and future agents, managers, officers,
directors, tax representatives, shareholders, employees, attorneys, accountants,
assigns, subsidiaries, parent companies, affiliates, and  representatives.
 
AGREEMENT AND RELEASE


         For and in  consideration  of the mutual promises,  covenants,  and
releases set forth herein,  and other good, valuable and sufficient
consideration,  the Parties hereto agree as follows:


         1. No Admission of Liability. This Agreement does not constitute an
admission by any Party of liability or responsibility to any other.


         2. Avoidance of Litigation and Arbitration.  Each Party acknowledges
that its acknowledgements, promises,  covenants, and releases set forth herein
is in consideration of this Agreement and is given for the purpose of avoiding
the costs and expenses of legal proceedings and may be relied upon by, and inure
to the benefit of, the CLW Parties and the GEM Parties.
 
 
2

--------------------------------------------------------------------------------

 
 
         3. Certain Other Consideration:
           
a.  Release By GEM  Parties.  The GEM Parties signatory hereto for themselves,
and for each of their predecessors,  successors, past and present  assigns,
officers,  directors, and other agents, do hereby release and absolutely
discharge, and indemnifies and covenants not to sue,  the CLW Parties from and
against any and all claims, debts,  liabilities,  demands,  obligations,
promises,  acts,  omissions, agreements, instruments,
accounts,  accountings,  reckonings,  costs,  and expenses  (including,  but not
limited to, attorneys' fees and costs),  damages,
liens,  judgments,  actions  and  causes of  action,  of every  kind and  nature
whatsoever,  at law or in equity,  known or unknown,  suspected or  unsuspected,
which the GEM Parties ever had, or now has, or may hereafter have (whether
arising out of existing or future acts or omissions by any of the CLW Parties)
against the CLW  Parties,  which  arose, are arising or will hereafter arise out
of,  or are in  connection  with,  the SPA, the Security Agreement, the Notes,
the Amended Security Agreement and any ancillary agreements thereto with the
exception of the GEM Parties' rights and obligations under this Agreement, and
with the further exception of the Employment Agreement between GEM and DBE,
which Employment Agreement is terminated pursuant to a separate Release
Agreement of even date between GEM and DBE.


              b.  Release  By  CLW Parties. The CLW Parties signatory hereto for
themselves, and for each of their predecessors,  successors, past and
present  assigns, officers,  directors, and other agents, do hereby release and
absolutely discharge, and indemnifies and covenants not to sue,  the CLW Parties
from and against any and all claims,
debts,  liabilities,  demands,  obligations, promises,  acts,  omissions,
agreements, instruments, accounts,  accountings,  reckonings,  costs,  and
expenses  (including,  but not limited to, attorneys' fees and costs),  damages,
liens,  judgments,  actions  and  causes of  action,  of every  kind and  nature
whatsoever,  at law or in equity,  known or unknown,  suspected or  unsuspected,
that the CLW Parties ever had, or now has, or may hereafter have (whether
arising out of existing or future acts or omissions by any of the GEM Parties)
against the GEM  Parties,  which  arose, are arising or will hereafter arise out
of,  or are in  connection  with,  the SPA, the Security Agreement, the Notes,
the Amended Security Agreement and any ancillary agreements thereto with the
exception of the CLW Parties' rights and obligations under this Agreement, and
with the further exception of the Employment Agreement between GEM and DBE,
which Employment Agreement is terminated pursuant to a separate Release
Agreement of even date between GEM and DBE.


              c. Express Waiver Re Civ. Code 1542.  Subject to the scope of
the  foregoing,  the Parties  expressly understand and agree that this Agreement
fully releases and resolves the matters released and discharged in Paragraphs 3a
and 3b,  including  those which may be
unknown,  unanticipated  and/or  unsuspected, and hereby expressly waive all
benefits under California Civil Code Section 1542,  as well as under any
other  statutes or common law  principles of similar effect, to the extent that
such benefits may contravene the release set forth in this  Paragraph.  The
Parties  hereby  acknowledge  that  they  have  read  and understood Section
1542, which provides as follows:
 
 
3

--------------------------------------------------------------------------------

 


              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING  THE  RELEASE,  WHICH  IF  KNOWN  BY HIM  MUST  HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
              d) Return of Warrants.  DBE shall return 284,750 of the Warrants
to GEM and GSE shall return of the 140,250  Warrants to GEM and the Warrants
shall be cancelled.


         4. Representations and Warranties. The Parties represent and warrant to
and agree with each other as follows:


              a. Each Party has received, or has had full opportunity and time
to have received, independent legal advice from attorneys of its choice with
respect to the  advisability of entering into this Agreement and of giving any
release by such Agreement.
 
             b. In connection with the execution of this Agreement or the making
of the settlement provided for herein, no Party to this Agreement has relied
upon any statement, representation or promise of any other Party not expressly
contained herein.


              c. This Agreement contains the entire agreement of the Parties
hereto.  There are no agreements or understandings between the Parties hereto
relating to the matters and releases referred to in this Agreement other than as
set forth in this Agreement.


              d.  All  Parties  hereto  and  their   counsel, if any,
have  made  such investigation of the facts  pertaining to the
releases  contained herein as they deem necessary.


              e. The terms of this Agreement are contractual and are the result
of negotiation among the Parties.  Each Party has cooperated in the drafting and
preparation of this Agreement. This Agreement is the final written expression
and the complete and exclusive statement of all of the agreements, conditions,
promises, representations and covenants between the Parties with respect to the
subject matter of this  Agreement. This Agreement replaces and supersedes all
prior, former or  contemporaneous  agreements,  negotiations,  understandings,
representations, discussions or warranties between and among the Parties, their
respective representatives, and any other person or entity, with respect to the
subject matter of this Agreement. In any construction to be  made of this
Agreement, the same shall not be construed against any Party, and the canon of
contractual interpretation set forth in California Civil Code Section 1654 shall
not be applied.
 
 
4

--------------------------------------------------------------------------------

 
 
              f. This Agreement has been carefully read by each of the Parties
and the contents  thereof are known and understood by each of the Parties.  This
Agreement is signed freely by each Party executing it.
 
         5. Modifications.  This Agreement may not be amended, canceled, revoked
or  otherwise  modified  except by written  agreement  subscribed  by all of the
Parties to be charged with such modification.


         6. Severability.  In the event any provision of this Agreement shall be
held to be void, voidable or unenforceable, the remaining provisions shall
remain in full force and effect.
 
         7. Governing Law and Arbitration. This Agreement shall be construed in
accordance with, and be governed by, the laws of the State of
California.  Arbitration of Disputes
 
(a) Arbitrable Disputes:  The Parties agree to resolve any claims we may have
with each other (except, if any Party  so elects, any dispute for which
injunctive relief is a principal remedy) through final and binding arbitration
in accordance with this section.
 
(b) The Arbitration:  The arbitration shall be in accordance with the
then-current arbitration rules and procedures governing arbitrations
administered by the Judicial Arbitration and Mediation Service (JAMS), except as
provided in this section.  The arbitrator shall determine his or her decision ex
aequo et bono with reference to this Agreement and the broad intended scope
hereof. Arbitration shall take place in Los Angeles County before an experienced
business arbitrator licensed to practice law in that California.  The arbitrator
may not modify or change this Release in any way.  The Parties and any other
party who agrees to arbitrate an Arbitrable Dispute under this section agree to
submit to personal jurisdiction in California and in any jurisdiction necessary
for the enforcement of any arbitration award.
 
(c) Selection of the Arbitrator:  The arbitrator shall be selected as
follows:  JAMS shall give each Party a list of 11 arbitrators drawn from its
panel of employment dispute arbitrators.  Each Party may strike all names on the
list it deems unacceptable.  If only one common name remains on the lists of
both parties, that individual shall be designated as the Arbitrator.  If more
than one common name remains on the lists of both parties, the Parties shall
strike names alternately from the list of common names until only one
remains.  The Party who did not initiate the claim shall strike first.  If no
common name exists on the lists of both parties, JAMS shall furnish an
additional list and the process shall be repeated.  If no arbitrator has been
selected after two lists have been distributed, then the Parties shall strike
alternately from a third list, with the party initiating the claim striking
first, until only one name remains.  That person shall be designated as the
arbitrator.  Striking decisions must be made and communicated to the other Party
and JAMS within 10 calendar days after the date of the transmittal communication
relaying the arbitrators remaining for selection.  In the event a Party does not
make a timely strike, the other party may select the arbitrator from the names
remaining.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) Attorneys Fees and Expenses:  Each Party shall pay the fees of his or her
attorneys, the expenses of his or her witnesses, and any other expenses that
party incurs in connection with the arbitration, but all costs of the
arbitration itself, including the fees of the arbitrator, the cost of any record
or transcript of the arbitration, administrative fees, and other fees and costs
shall be paid in equal shares by the plaintiffs and defendants.  At my written
request and on a showing of substantial hardship, the Company shall advance all
or a portion of my share of those arbitration costs to the extent they would
exceed the out-of-pocket costs I would have incurred in a lawsuit.  The party
losing the arbitration shall reimburse the party who prevailed for all
attorneys’ fees and expenses the prevailing party paid pursuant to this
subsection (d), except to the extent prohibited by a statute under which the
dispute has been brought.
 
(e) Exclusive Remedy:  Arbitration in this manner shall be the exclusive remedy
for any claim that must be arbitrated pursuant to this section.  Should I or the
Company attempt to resolve such a claim by any method other than arbitration
pursuant to this section, the responding party will be entitled to recover from
the initiating party all damages, expenses, and attorneys’ fees incurred as a
result of that breach.
 
         8. Warranty of Authority.  Each Party whose signature is affixed hereto
in a representative capacity  represents and warrants that he or she is
authorized to execute this Agreement on behalf of and to bind the entity on
whose behalf his or her signature is affixed. In the event that there is a
breach of any representation or warranty of authority to execute this Agreement,
the Parties shall indemnify and hold harmless one another from any and all loss
or damage, including  reasonable  attorneys'  fees,  incurred  as result of the
breach of such representation and warranty.


         9. Counterparts.  This  Agreement  may be  executed  in  one or  more
counterparts,  each of which when executed and  delivered  shall be an original,
and all of which when executed  shall  constitute  one and the same  instrument.
Facsimile  signatures on this  Agreement,  or any counterpart of this Agreement,
shall have the same force and effect as original signatures.
 
       10.  Attorneys'  Fees.  All Parties hereto agree to pay their own costs
and  attorneys'  fees  except  that,  in the  event  any  action,  suit or other
proceeding is  instituted  to remedy,  prevent or obtain relief from a breach of
this  Agreement,  arising out of a breach of this  Agreement,  involving  claims
within the scope of the releases contained in this Agreement, or pertaining to a
declaration of rights under this Agreement,  the prevailing  Party shall recover
its reasonable attorneys' fees incurred in each and every such action,  suit or
other proceeding, including any and all appeals or petitions therefrom.
 
 
6

--------------------------------------------------------------------------------

 


       11. Further Instruments.  The Parties shall execute and deliver further
instruments, documents or papers and shall perform all acts necessary or proper
to carry out and effectuate the terms of this Agreement as may be required by
the terms of this  Agreement or as may be reasonably requested for a material,
substantial purpose by any Party to this Agreement.


         IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on
the date first set forth above.


 
GEM ENVIRONMENTAL MANAGEMENT, INC.
 
By:_________________________
      Timothy J. Koziol, CEO
 
 
GENERAL ENVIRONMENTAL MANAGEMENT, INC.
 
By:_________________________
      Timothy J. Koziol, CEO
 
 
CALIFORNIA LIVING WATERS INCORPORATED
 
By:____________________________________  
 
 
UNITED STATES ENVIRONMENTAL RESPONSE, LLC, as Receiving Agent
By its Manager, PETRO FLOW, LLC, a California limited liability company
 
By: ____________________________________  
      Douglas B. Edwards, Manager
 
UNITED STATES ENVIRONMENTAL RESPONSE, LLC
By its Manager, PETRO FLOW, LLC, a California limited liability company
 
By____________________________________  
     Douglas B. Edwards, Manager
 
 
7

--------------------------------------------------------------------------------

 
 
FORNEY FAMILY UNITRUST
By its Trustee, INGRAM MANAGEMENT, LLC., an Ohio limited liability company
 
By____________________________________  
     Libby Greenawalt, Manager
 
 
NUESTROS SUENOS, S.A., a Guatemalan sociedad anonima
 
By____________________________________        
     David Arthur McDonnell, authorized signatory
 
____________________________________  
Douglas B. Edwards
 
____________________________________  
Gary S. Edwards
 
____________________________________  
Charles Mundy
 
 
8
